                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
vs.                                              )   Criminal Action No. 2:19-00227-KD-MU
                                                 )
LAMARION DEMETRIUS ALSTON,                       )
                                                 )
       Defendant.                                )

                                             ORDER

       This action is before the Court on Defendant Lamarion Demetrius Alston’s Motion to Fix

Trial in the Northern Division and the United States’ response (docs. 29, 31).

       Rule 18 of the Federal Rules of Criminal Procedure addresses the place of trial. The

Rule sets forth certain factors, which the Court may consider:

       Unless a statute or these rules permit otherwise, the government must prosecute
       an offense in a district where the offense was committed. The court must set the
       place of trial within the district with due regard for the convenience of the
       defendant, any victim, and the witnesses, and the prompt administration of justice.
Fed. R. Crim. P. 18.

       Alston moves the Court to set trial in the Northern Division of the Southern District of

Alabama at the United States Courthouse in Selma, Alabama. As grounds, Alston points out that

the offenses charged in the indictment allegedly occurred in the Northern Division; he and his

potential witnesses reside in the Northern Division; and that the majority of the United States’

witnesses will be law enforcement officials from the Northern Division. Alston also argues that

conducting the trial at the Selma Courthouse will not interfere with the prompt administration of

justice (Doc. 29). The United States does not object (doc. 31).

       Upon consideration of the relevant factors, Alston’s motion, and the United States’

response, the Motion is GRANTED.

       This action is presently set for jury selection on February 3, 2020 and trial during the
February 2020 criminal trial term (doc. 27). The next criminal trial term in the Northern

Division is May 2020 with jury selection scheduled for May 11, 2020. Accordingly, Alston

shall file a Speedy Trial Waiver on or before Monday, January 6, 2020.

       The parties are reminded that the Pretrial Conference remains scheduled for

January 14, 2020 at 9:00 a.m. before United States Magistrate Judge P. Bradley Murray

(doc. 27).

       DONE and ORDERED this the 20th day of December 2019.



                                            s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIED UNITED STATES DISTRICT JUDGE
